 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 1 of 8 PageID #: 128




               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

RONALD SHAW,                       )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     Civ. No. 20-950-CFC
                                   )
NEW CASTLE COUNTY,                 )
                                   )
           Defendant.              )



Ronald Shaw, Claymont, Delaware, Pro se Plaintiff.

Mary A. Jacobson, First Assistant County Attorney, New Castle County Office
Law, New Castle, Delaware. Counsel for Defendant.


                        MEMORANDUM OPINION




September 9, 2021
Wilmington, Delaware
    Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 2 of 8 PageID #: 129




CONNOLLY, Chief Judge:

        Plaintiff Ronald Shaw, who appears pro se, filed this action against New

Castle County on July 15, 2020, alleging various violations of his constitutional

rights arising out of the County’s enforcement of its Property Maintenance

Code.     (D.I. 1) Shaw seeks $100 million in damages and injunctive relief.

Pending before me is the County’s motion to dismiss the Complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction

and 12(b)(6) for failure to state claims upon which relief can be granted. 1 (D.I.

8, 9)    Briefing is complete.

1
        Rule 12(b)(1) of the Federal Rules of Civil Procedure permits the dismissal of an action
for “lack of subject matter jurisdiction.” A Rule 12(b)(1) motion may be treated as either a
facial or factual challenge to the court’s subject matter jurisdiction. See Davis v. Wells Fargo,
824 F.3d 333, 346 (3d Cir. 2016). A facial attack contests the sufficiency of the pleadings,
whereas a factual attack contests the sufficiency of jurisdictional facts. See Lincoln Ben. Life
Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015). When considering a facial attack, the
court accepts the plaintiff’s well-pleaded factual allegations as true and draws all reasonable
inferences from those allegations in the plaintiff’s favor. See In re Horizon Healthcare Services
Inc. Data Breach Litigation, 846 F.3d 625, 633 (3d Cir. 2017). When reviewing a factual
attack, the court may weigh and consider evidence outside the pleadings. See Gould Elecs. Inc.
v. United States, 220 F.3d 169, 176 (3d Cir. 2000).
        To state a claim on which relief can be granted, a complaint must contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). Detailed factual allegations are not required, but the complaint must include more than
mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must
set forth enough facts, accepted as true, to “state a claim to relief that is plausible on its face.”
Id. at 570. A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Deciding whether a claim is
plausible is a “context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id. at 679 (citation omitted).
        When assessing the merits of a Rule 12(b)(6) motion to dismiss, a court must accept as
                                                   2
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 3 of 8 PageID #: 130




        Shaw alleged in his Complaint numerous constitutional claims based on

several interactions he had with County Code enforcement officers relating to

the property located at 31 Colby Avenue and trailers Shaw had parked in front

of his residence at 39 Colby Avenue.           31 Colby Avenue is owned by a defunct

company. The County moved for dismissal of all asserted claims on the

grounds that: (1) Shaw lacked standing to challenge the County’s code

enforcement activities on 31 Colby Avenue and (2) Shaw failed to allege an

actionable claim for a constitutional violation under 42 U.S.C. § 1983.

        In his opposition filed in response to the County’s motion, Shaw

addressed only two of the claims alleged in his Complaint: (1) the denial of his

right to appeal a ticket in violation of the right to due process under the Fifth

and Fourteenth Amendments and (2) the removal of a sign from 31 Colby

Avenue in violation of Shaw’s rights under the First and Fourth Amendments.

Shaw’s failure to address the County’s arguments for dismissal of the remaining

claims constitutes abandonment of those claims; and, accordingly, I will dismiss

them.    See Levy-Tatum v. Navient Sol., Inc., 183 F. Supp. 3d 701, 712 (E.D.


true all factual allegations in the complaint and it must view those facts in the light most
favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542 F.3d at 64; Schmidt v. Skolas,
770 F.3d 241, 249 (3d Cir. 2014) (internal quotation marks omitted). Because Plaintiff proceeds
pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (citations omitted).
                                                   3
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 4 of 8 PageID #: 131




Pa. 2016) (dismissing claims with prejudice where plaintiff failed to make

substantive arguments against dismissal); Jackson v. J. Lewis Crozer Library,

2007 WL 2407102, *6 (E.D. Pa. Aug. 22, 2007) (granting motion to dismiss as

uncontested where plaintiff did not substantively respond to motion); see also

Griglak v. CTX Mortg. Co., 2010 WL 1424023, at *3 (D.N.J. Apr. 8, 2010)

(holding failure to substantively respond to argument when filing a response in

opposition results in waiver of claim not addressed); Duran v. Equifirst Corp.,

2010 WL 918444, at *3 (D.N.J. Mar. 12, 2010) (finding plaintiff waived cause

of action for failing to address motion to dismiss); Marjac, LLC v. Trenk, 2006

WL 3751395, at *5 n.3 (D.N.J. Dec. 19, 2006) (considering plaintiff's § 1983

claims as abandoned for failing to address motion to dismiss).

      I turn then to Shaw’s claim that he was denied his right to appeal tickets

he received in violation of his right of due process and right to pursue happiness

when the County did not include appeal forms with the tickets it issued to him.

(D.I. 1 at 13) The County moves for dismissal on the grounds that neither the

New Castle County Code nor due process requires that appeal forms be included

with tickets. It also argues that the Complaint does not allege that Shaw

attempted to file an appeal of any ticket issued to him or that he was denied an

appeal.

                                        4
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 5 of 8 PageID #: 132




      There are no allegations in the Complaint that Shaw’s right to file an

appeal was impeded in any way. And I take judicial notice of the fact that the

tickets issued to Shaw contain the statement: “[I]f you would like the

opportunity to be heard by an administrative tribunal on the issues of why New

Castle County should not immediately abate the violations, please call [a

telephone number provided].” (D.I. 9-1 at 34-38)

      Shaw cites Truax v. Corrigan, 257 U.S. 312 (1921), for the proposition

that every man shall have the protection of his day in court. But he does not

allege that he was not afforded notice of his appeal rights. Rather, he alleges he

was not provided a form.

      Some type of hearing is required before an individual is deprived by the

government of a property interest. See City of Los Angeles v. David, 538 U.S.

715 (2003). As is well-established, a fundamental requirement of due process

is the opportunity to be heard “at a meaningful time and in a meaningful

manner.” Armstrong v. Manzo, 380 U.S. 545, 552 (1965). Here, the ticket

advised Shaw of his right to hearing as required under the Due Process clause.

      In a somewhat similar situation, courts have found no due process

violation when a party is not afforded notice of appeal rights. See Childress v.

Small Business Admin., 825 F.2d 1550, 1553 (11th Cir. 1987) (“We know of no

                                        5
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 6 of 8 PageID #: 133




case, however, which holds that minimum due process requires that the parties

not only be given a notice and hearing but also that they be specifically advised

of their right to appeal.”); Vialez v. N.Y.C. Housing Auth., 783 F. Supp. 109, 117

(S.D.N.Y. 1991) (“Research reveals that, faced with the question, courts have

uniformly found a plaintiff claiming a due process entitlement to specific notice

of the right to appeal unable to demonstrate a legally sound argument.”).

Notably, “individualized notice of state law remedies, which . . . are established

by published, generally available state statutes and case law” is not necessary to

satisfy post-deprivation due process. City of West Covina v. Perkins, 525 U.S.

234, 241 (1999). Thus, Shaw has failed to state a due process claim arising out

of any ticket he received from the County.

      Shaw next alleges that his First and Fourth Amendment rights were

violated when a sign of an extended middle finger that he screwed onto a fence

on 31 Colby Avenue was removed by the County. (D.I. 1 at 9, 12) Shaw does

not have a property interest in 31 Colby Avenue. And the County argues that

dismissal of this claim is therefore warranted because Shaw lacks standing to

assert the claim and the removal of the sign did not violate Shaw’s

constitutional rights.

      Shaw cites in his opposition Mapp v. Ohio, 367 U.S. 643 (1961) for the

                                        6
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 7 of 8 PageID #: 134




proposition that “evidence obtained from the unlawful search may not be

introduced in court this evidence is referred to as fruit of the poisonous tree.”

(D.I. 15) He also cites a law review article by Ira P. Robbins titled Digitus

Impudicus: The Middle Finger and the Law, 41 U.C. Davis L. Rev. 1403, 1415

(2008) for the proposition that the middle finger is one of the most common

insulting gestures used to convey a wide range of emotions whose use may be

considered free speech. (D.I. 15) But neither Mapp nor Mr. Robbins’s article

bears on this case.

      It is long established “that if a stranger, without the consent of the

landowner, makes an erection on or affixes chattels to the land, such erection or

article annexed to the soil becomes the property of the landowner.” Jacoby v.

Johnson, 120 F. 487, 489 (3d Cir. 1903). Thus, once Shaw placed the sign on

property he did not own, the sign was no longer his property and, therefore, the

removal of the sign did not implicate his First or Fourth Amendment rights.

Because Shaw no longer owns the sign, he lacks standing to bring suit for

constitutional violations arising out of the sign’s removal. See e.g., Twp. of

Lyndhurst, N.J. v. Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir. 2011) (“[A]

plaintiff must assert his or her own legal interests rather than those of a third

party” to have standing to bring a claim (quotations omitted). Accordingly, I

                                          7
 Case 1:20-cv-00950-CFC Document 17 Filed 09/09/21 Page 8 of 8 PageID #: 135




will dismiss Shaw’s claims that are based on the removal of the sign from 31

Colby Avenue.

IV.   CONCLUSION

      For the reasons discussed above, I will grant the County’s motion to

dismiss (D.I. 8). I find that amendment would be futile.

      An appropriate order will be entered.




                                       8
